Title: To George Washington from Robert Troup, 6 June 1791
From: Troup, Robert
To: Washington, George

 
  New York, 6 June 1791. As an officer of the federal court for the New York district, he has observed the conduct of Justus Bush Smith as deputy marshal both before and during his brother’s absence and states “with the strictest regard to truth, that Mr Smith has ever appeared to me to have been upright, vigilant, active and firm in the discharge of the several duties incumbent upon him;” he does not hesitate to declare that Smith “is in every respect well qualified to execute the office of Marshal of this District,” recommending him “in the strongest terms, to your faverable notice.”
